Honorable Robert S. Calvsrt
Comptrollerof Public ,Aoceunts
Capitol Station
Austin, Texas
                             Opinion HO* ~-486
                             Re: When funds are deposited
                                 to suspense and aleared to
                                 a fund, and after clearance
                                 the check is returned un-
                                 paid and charged to suspense,
                                 may the Comptrollerauthor-
                                 ize a transfer of the ,oharge
                                 onthe unpaid returned check
                                 from suspense to the fund to
pear Mr. Calvert:                whohfeh
                                       the clearancewas made?
          You have requested the opinion of this offiee on the
following questlont
     "When funds are deposited to suspense and cleared to
     a fund, and after olearance the @heak is returned
     unpaid and charged to su8penses can I authorize a
     transfer of the charge on the unpaid returned check
     from suspense to the fund to which the clearance
     wa8 made?"
          You have advised us that the faots pertinent to this
request are as follows
          On March 31, 1958, the Bureau of Labor Statls-
     tics deposited a remittance of $6.00 received from
     the Port Arthur Drum Company to a suspense account,
     and this remittancewas subsequently'clearedfrom
     suspense to Boiler InspeotlonFund No. 12 on April
     9, xx8. The Bureau of Labor Statistlca also de-
     posited a remittance of 46.00 reoeived from the
     Port Arthur Drum Company directly into Boiler
     InspectionFund No. 12 on April 2, 1958. The check
Honorable Robert S. Calvert, Page 2 (~~-486).


     deposited to suspense on March 31, 1958, was returned
     unpaid to the !Freasureron Appil 11, 1958, stamped
     "Payment Stopped".
          The Treasurer then issued a returned-check
     letter, charging the $6.00 to the suspense account.
     The Bureau of Labor Statisticsrequested the charge
     for the unpaid returned cheek to be transferred
     from suspense to Boiler InapeotionFund No. 12,
     since they had cleared the amount to that Fund p~lor
     to the return of the check unpaid, You declined to
     transfer the charge from suspense on the unpaid
     returned check to the Boiler Inspection F'undNo, 12.
          The fa@ts which you presented to this office fndieate
that Port Arthur Drum Company made two paymehts of $6,00, each
to the Bureau of Labor Statlstios,where only one such payment
was required. The Bureau of Labor Statistics then deposited
one of the $6.00 checks dlreotly into Boiler InspectionFund
Noo.12, whereas the other $6.00 payment was routed thpough  the
suspense fund, as is the usual praotfce. The presem entry in
the suspense fund, to which the 6.00 check was returned unpaid
and charged to that fund, was a 16.00 amount owing to that fund
and unpaid. The entry on the account of Rofler InspectionFund
No. 12 shows a $6.00 credit for the payment from the Bureau of
Labor Statisticson April 2, 1958,
          You have Cited Attorney General"s Opinion No, O-44 as
authority fop your refusal to transfer the charge from suepense
to Roller InspectionFund No, 12. It is OUP dew that    Attorney
Generalsa Opinion No. Q-44 is not applfcablehere, since that
Opinion dealt with moneys which were placed en the General.
Revenue Puna, rather than an unpaid cheek in a speaial fund.
It was there held that the Comptrollercould not withdraw money
from the Qeneral Revenue Fund and place it ?.nthe suspense fund
in order to rectify a previous bookkeeping error,
          It is the opinion of this office .thatthe inadvertent
double payment which resulted in the stoppage of payment on one
check and thus a clearanoe of that check to a specific fund
from suspense did not constitutemoneys paid into that fund,
It is our view that a transfer of the charge from suspense on
the unpaid returned cheek to Roller InspeotfonPund No. 12 may
be made, since no funds have actually ever been cleared to
Boiler InspectionFund No. 12 by virtue of the sheok deposited
to suspense on March 31, 1958.
 I




Honorable Robert S. Calvert, Page 3 (~~-486).

                                      ,                   ‘,
         In vievibf our atisndrtd quastiori ‘number 1, it Is
unnecessary to answer questions numbers 2 and 3.

                            SUMMARY
            The Comptrollermay authorize a ~transfer
            of the aharge on an unpaid i!eturned'ohetik
            fx%m suspehse t6 a~'fUd to *hioh a clear-
            &nae of the check waa'made"rhbre"the
            aheek'was depbdited to @tispiri&e
                                            and"&ub:
            cie@ietitly
                      oleardd~to"thatfUrid'and'after
            cltaraHd6 the oh@& M&s returned unpaid
            and charged to suspense.
                               Yours very truly,
                               WILL WILSON
                               Attorney Qeneral of Texas


                               Byz,   /(L.J&,,     ),; L..:,,Lti,i.?*-.
                                  B. Ii.Tlmmins,    Jr,
                                  Assistant
BHT:jl
APPROVED:
OPINION COMMITTEE:
Qco. P. Blackburn, Chairman
John Reeves
Jack Price
Ray Loftin
REVIEiWJZDFORTHEi
                A!CTORNEXGENERAL
BY:
     W. V. Geppert